 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8   Nora Y. Sandoval,                          )    No. CV 18-08194-PCT-JAS (DTF)
                                                )
 9              Petitioner,                     )    ORDER
                                                )
10   vs.                                        )
                                                )
11                                              )
     Charles L. Ryan, et al.                    )
12                                              )
                Respondents.                    )
13                                              )
                                                )
14
15     Pending before the Court is a Report and Recommendation issued by United States
16   Magistrate Judge Ferraro that recommends denying Petitioner’s habeas petition filed
17   pursuant to 28 U.S.C. §2254. A review of the record reflects that the parties have not filed
18   any objections to the Report and Recommendation and the time to file objections has expired.
19   As such, the Court will not consider any objections or new evidence.
20     The Court has reviewed the record and concludes that Magistrate Judge Ferraro’s
21   recommendations are not clearly erroneous and they are adopted. See 28 U.S.C. § 636(b)(1);
22   Fed. R. Civ. P. 72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999);
23   Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
24     Before Petitioner can appeal this Court's judgment, a certificate of appealability must
25   issue. See 28 U.S.C. §2253(c) and Fed. R. App. P. 22(b)(1). The district court that rendered
26   a judgment denying the petition made pursuant to 28 U.S.C. §2254 must either issue a
27   certificate of appealability or state why a certificate should not issue. See id. Additionally,
28   28 U.S.C. §2253(c)(2) provides that a certificate may issue "only if the applicant has made
 1   a substantial showing of the denial of a constitutional right." In the certificate, the court must
 2   indicate which specific issues satisfy this showing. See 28 U.S.C. §2253(c)(3). A substantial
 3   showing is made when the resolution of an issue of appeal is debatable among reasonable
 4   jurists, if courts could resolve the issues differently, or if the issue deserves further
 5   proceedings. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). Upon review of the
 6   record in light of the standards for granting a certificate of appealability, the Court concludes
 7   that a certificate shall not issue as the resolution of the petition is not debatable among
 8   reasonable jurists and does not deserve further proceedings.
 9      Accordingly, IT IS HEREBY ORDERED as follows:
10   (1) The Report and Recommendation (Doc. 14) is accepted and adopted.
11   (2) Petitioner’s §2254 habeas petition is denied and this case is dismissed with prejudice.
12   (3) A Certificate of Appealability is denied and shall not issue.
13   (4) The Clerk of the Court shall enter judgment and close the file in this case.
14
15
16
     Dated this 4th day of December, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
